Title: From Thomas Jefferson to Bernard Peyton, 7 February 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Feb. 7. 22
I recieved yesterday the inclosed bills of District banks amounting to 53.D. from a debtor from whom I feared I should get nothing better. they will not pass here, but I expect they can be disposed of with you, which I pray you to do and place to my credit. strange that I hear nothing of my books from Baltimore. will you be so good as to send me a ton of plaister in the lump, and 4. Barrels of Roman cement by Johnson’s boats of preference if there, if not then by Wood’s or any others. the cement you know is sold by mr Andrew Smith.your’s affectionatelyTh: Jefferson